NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 17 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DOUGLAS CRUZ; LAURA J. BUCKLEY,                 No.    20-15745

                Plaintiffs-Appellants,          D.C. No.
                                                2:19-cv-00265-JAD-NJK
 v.

JOSEPH DECKER,                                  MEMORANDUM*

                Defendant-Appellee.

                    Appeal from the United States District Court
                              for the District of Nevada
                    Jennifer A. Dorsey, District Judge, Presiding

                      Argued and Submitted March 10, 2021
                               Las Vegas, Nevada

Before: CLIFTON, NGUYEN, and BENNETT, Circuit Judges.

      Plaintiffs Douglas Cruz and Laura Buckley appeal the district court’s

dismissal of their lawsuit brought under 42 U.S.C. § 1983 on account of defendant

Joseph Decker’s qualified immunity. We have jurisdiction under 28 U.S.C.

§ 1291. Reviewing de novo, see Keates v. Koile, 883 F.3d 1228, 1234 (9th Cir.

2018), we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      “Qualified immunity shields federal and state officials from money damages

unless a plaintiff pleads facts showing (1) that the official violated a statutory or

constitutional right, and (2) that the right was ‘clearly established’ at the time of

the challenged conduct.” Olivier v. Baca, 913 F.3d 852, 860 (9th Cir. 2019)

(quoting Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011)). “For a right to be ‘clearly

established,’ existing ‘precedent must have placed the statutory or constitutional

question beyond debate,’ such that ‘every’ reasonable official would have

understood that he was violating a clearly established right.” Id. (quoting al-Kidd,

563 U.S. at 741).

      1. In re Stratton, No. A-16-738866-J (Nev. Dist. Ct. Mar. 21, 2017), did

not clearly establish that Decker was obligated to update the actuarial table used to

calculate lump sum payments of permanent partial disability awards. “[A] district

judge’s ipse dixit of a holding is not ‘controlling authority’ in any jurisdiction,”

and a single trial court ruling “falls far short of what is necessary” to clearly

establish a legal rule “absent controlling authority: a robust ‘consensus of cases of

persuasive authority.’” al-Kidd, 563 U.S. at 741–42 (quoting Wilson v. Layne, 526

U.S. 603, 617 (1999)).

      Stratton was not “a controlling command to Decker” personally, as plaintiffs

argue, because Decker was not a party to that litigation in his individual capacity.

The relevant party was either the Nevada Division of Industrial Relations (“DIR”),


                                           2
a state agency, or Decker in his official capacity as the DIR Administrator, which

is the same thing. See Craig v. Donnelly, 439 P.3d 413, 416 (Nev. Ct. App. 2019)

(“[W]hen state officials or employees are sued in their official capacities, such

actions are truly against the office, not the individual, such that the action is

effectively against the state itself.” (citing Will v. Mich. Dep’t of State Police, 491

U.S. 58, 71 (1989))).

      Nor is it of any consequence that Stratton placed DIR under a legal

obligation to update the actuarial table for the purpose of recalculating Larry

Stratton’s award. Even assuming that Decker personally had an obligation to

ensure that DIR complied with the Stratton order in less than nine months, as

plaintiffs assert, that obligation sheds no light on whether it was clearly established

that Stratton was correct as a matter of Nevada law. It is not enough that Decker

violated a legal duty to comply with a court order if his noncompliance with that

order was not the basis of the § 1983 suit. See Davis v. Scherer, 468 U.S. 183,

193–96 (1984).

      2. The statutory amendment also did not clearly establish that Decker

violated a legal duty. While the amended statute provided that the actuarial table

“must be adjusted . . . on July 1 of each year,” Nev. Rev. Stat. § 616C.495(5)

(2017), it was reasonably uncertain whether the first adjustment was required in

2017 or 2018. For DIR to have acted by July 1, 2017, it would have had to bypass


                                            3
the procedures for promulgating new regulations normally required by Nevada’s

Administrative Procedure Act. If the state legislature expected such a deviation, it

likely would have expressed its intent more clearly.

      AFFIRMED.




                                         4